Citation Nr: 0929752	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss, tinnitus, and hypertension.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The issue of entitlement to service connection for 
hypertension, including as secondary to the service-connected 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is attributable to 
acoustic trauma during active service.  

3.  The Veteran's tinnitus is attributable to acoustic trauma 
during active service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that service connection is warranted for 
his bilateral hearing loss and tinnitus.  During the April 
2009 hearing, the Veteran testified that he was subjected to 
constant mortar rounds, loud explosions, and jet engine 
noises while on active duty.  He explained that he used a M6 
machine gun without the use of ear protection and was 
involved in a 1969 explosion in the demilitarized zone (DMZ) 
of Korea.  After discharge from service, the Veteran 
indicated that he was a carpenter, mechanic, and farmer.  The 
Veteran asserts that he was exposed to significant acoustic 
trauma during his military service, and his bilateral hearing 
loss and tinnitus should be service-connected.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

If the record demonstrates that the Veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As previously noted, the Veteran is asserting that his 
bilateral hearing loss and tinnitus result from in-service 
acoustic trauma stemming from exposure to combat-related 
noises while firing weapons and being involved in a 1969 
explosion off the DMZ.  His personnel records show that his 
military occupational specialty was a light weapons 
infantryman, and he is the recipient of the Combat 
Infantryman's Badge along with other medals and awards.  
Given his combat status, the Veteran's assertions as to in-
service noise exposure are accepted as consistent with his 
active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

It is therefore conceded that the Veteran was exposed to 
acoustic trauma in service.  The question for consideration 
is whether any current hearing loss and tinnitus are casually 
related to such in-service noise exposure.  In this regard, 
service treatment records note evidence of right ear hearing 
loss upon entry into active service as reflected in the April 
1968 pre-induction examination.  However, audiometric testing 
was normal during both the August 1969 new health records 
examination and the November 1970 discharge examination.  
Additionally, the Veteran denied having or had hearing loss 
on his November 1970 report of medical history.  

Following separation from active service, the evidence of 
record demonstrates hearing loss consistent with 38 C.F.R. § 
3.385, as well as current tinnitus.  Specifically such are 
demonstrated upon VA examination in September 2008.  During 
the examination, the Veteran reported problems with his 
hearing beginning in the 1970s after being exposed to 
excessive military noise from explosions and rapid weapons 
fire, with tinnitus developing in the early 1990s.  Upon 
review of the claims file and physical examination, the 
examiner diagnosed the Veteran with bilateral periodic 
tinnitus, mild to moderately severe sensorineural hearing 
loss in the right ear, and moderate to moderately severe 
sensorineural hearing loss in the left ear.  She opined that 
his hearing loss was not likely caused by or a result of 
military noise exposure because while induction examination 
results reflected hearing loss, it seemed to "have resolved 
while he was in the military."  Furthermore, he reported 
other intervening noise exposure after his military 
discharge.  Similarly, the examiner concluded that tinnitus 
is "less likely as not" caused by or a result of military 
noise exposure because the Veteran did not report the onset 
of tinnitus until twenty years after he was discharged from 
active service.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the STRs are 
essentially normal, the Veteran's service administrative 
records show that he was repeatedly exposed to excessive 
noise while engaging in combat.  While the September 2008 VA 
examiner ultimately rendered negative opinions for both the 
Veteran's hearing loss and tinnitus, the examination report 
suggests that the examiner failed to adequately consider the 
Veteran's MOS as a light weapons infantryman and his 
involvement in an explosion during his active duty.  
Additionally, even though the Veteran may have experienced 
and admitted to other noise exposure after discharge from the 
military as a farmer, mechanic, and carpenter, he also 
pointed out that such exposure did not rise to the level of 
the acoustic trauma experienced in service.  The Board also 
notes that the Veteran's statements have been deemed credible 
based on his combat status and that he is competent to give 
evidence about observable symptoms, such as hearing loss and 
ringing of the ears.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt exists because the approximate balance of positive and 
negative evidence, both qualitatively and quantitatively, 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the Veteran's favor, the Board finds that the appeal is 
allowed.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.  





REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for hypertension, 
including as secondary to service-connected PTSD.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
VA's statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

The Veteran asserts that his hypertension is related to his 
service-connected PTSD.  Review of the Veteran's service 
treatment records note a diagnosis of hypertension at the 
April 1968 pre-induction examination.  The report indicates 
that the Veteran's blood pressure reading was 140/108 at the 
time of the examination, and the physician diagnosed him with 
hypertension.  The physician requested that the Veteran 
undergo a three day blood pressure check with a local medical 
doctor (LMD).  Blood pressure readings in June 1968 were 
noted as being 110/88 and 112/82.  At the August 1969 new 
health records examination, the Veteran's blood pressure 
reading was 124/80, and he reported a history of high blood 
pressure on his August 1969 report of medical history.  
Service treatment records thereafter reflect no complaints, 
treatment, or diagnosis of high blood pressure.  Upon 
separation, the Veteran reported high blood pressure on his 
November 1970 report of medical history; however, the blood 
pressure reading taken during the separation examination was 
122/76.  Post service treatment records reflect treatment for 
hypertension.  

In May 2008, the Veteran was afforded a VA examination.  The 
VA examiner reviewed the claims file, noting in his report a 
1994 diagnosis of hypertension.  After diagnostic and 
clinical testing, the VA examiner diagnosed the Veteran with 
mild essential hypertension since 1994.  He opined that the 
Veteran's hypertension "is less likely as not caused by or 
as the result of his [service-connected] PTSD."  However, in 
support of his claim, the Veteran submitted an April 2009 VA 
medical statement, wherein a VA psychiatric nurse practioner 
concluded that it is common for PTSD patients to develop 
cardiovascular problems "such as elevated blood pressure . . 
. ."  

The Board acknowledges the VA examiner's opinion regarding 
the etiology of the Veteran's hypertension; however, the VA 
examiner did not provide an opinion as to whether the 
service-connected PTSD aggravated his hypertension.  
Moreover, since it appears that the Veteran's hypertension 
may have existed prior to service based on the April 1968 
pre-induction examination, the examiner did not provide an 
opinion regarding whether the Veteran's hypertension pre-
existed service and if so, whether his hypertension was 
aggravated by his service.  Thus, the Board considers this 
opinion insufficient.  An additional review of the record by 
the VA examiner is necessary in order to clarify whether the 
Veteran's active military service and/or his service-
connected PTSD contributed to his hypertension.  As the 
record does not contain sufficient medical evidence for the 
Board to make a decision on the claim, a remand is necessary 
to obtain another medical opinion.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact the VA examiner who conducted 
the May 2008 VA examination to determine 
the etiology of the Veteran's 
hypertension.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.  The examiner should provide a 
clear rationale for the conclusion 
reached and cite the evidence relied upon 
or rejected in forming an opinion.  If 
the physician cannot respond without 
resorting to speculation, he/she should 
so indicate this and explain the reason 
why an opinion would be speculative.  If 
the examiner from the May 2008 
examination is no longer available to 
respond to this inquiry, then another 
comparably qualified examiner may answer 
in her place.  

a.  The examiner should express an 
opinion as to whether the Veteran's 
hypertension pre-existed his military 
service.  If it is determined that the 
disability existed prior to service, the 
examiner is requested to offer an opinion 
as to whether it was aggravated during, 
or as a result of his service.  If so, 
the examiner should address whether the 
permanent increase in severity was due to 
the normal progression of the disorder, 
or whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note: aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's hypertension did not exist 
prior to service, the examiner should 
express an opinion as to whether it is as 
likely as not (a 50 percent probability 
or more) that the veteran's currently 
diagnosed hypertension was incurred in 
service or related to active service.  

c.  The examiner is also requested to 
provide an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
hypertension was caused or aggravated by 
the Veteran's service-connected PTSD.  If 
the examiner finds that the Veteran's 
hypertension is aggravated by his 
service-connected PTSD, he/she should 
indicate the degree of disability of the 
hypertension before it was aggravated and 
its current degree of disability.  If the 
hypertension was not caused or aggravated 
by PTSD, the examiner should state so.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
hypertension, including as secondary to 
the service-connected PTSD.  38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.310.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


